Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 12/27/19.
Claims 1-20 are under examination.


Information Disclosure Statement
4.	The information disclosure statement(s) submitted on 05/27/20 have being considered by the examiner and are made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
6.	The drawings filed on 12/27/19 are accepted by the examiner.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-14 are rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category.
9.	Claim 1 recites, “a computer storage medium….” in the preamble of the claim.
In the specification (2020/0137580 A1), Para. 0112 recites, as follows:
“The following examples pertain to embodiments in accordance with this Specification. Example 1 is a machine-readable storage medium with instructions stored thereon, where the instructions are executable by a machine to cause the machine to: receive, at a first roadway system, a communication from a second roadway system over a wireless channel, where the communication includes an identification of the second roadway system and description of a physical objects within a driving environment; determine characteristics of the physical object based on sensors of the first roadway system; determine that the description of the physical object in the communication includes an anomaly based on a comparison with the characteristics of the physical object based on sensors of the first roadway system; generate misbehavior data to describe the anomaly; and determine whether to initiate a remedial action based on the anomaly.”

Applicant has provided no antecedent basis for the claim terminology “at least one machine-readable storage medium” since the applicant fails inclusively and specifically provided antecedent basis to limit the specific statutory embodiments. “at least one machine-readable storage medium” belongs to the intrinsic non statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media. The specification mentions about “at least one machine-readable storage medium” while the claims recites “at least one machine-readable storage medium” which do not have support in the specification. 
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] of matter.” Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter. (See In re Nuijten, 500 F. 3d 1346 1356 n.7 (Fed. Cir 2007). 
10.	In view of the above analysis, claims 1-14 are ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.


Allowable Subject Matter
11.	Claims 15-20 are allowed.
12.	The following is a statement of reasons for the indication of allowable subject matter: 
13.	Claims 1-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
14.	In claims 1 & 15: “determine that the description of the physical object in the communication comprises an anomaly based on a comparison with the characteristics” in combination with other limitations recited as specified in claims 1 & 15.
15.	In claims 1 & 15: Note that the first closest prior art Santoni et al., US Patent Application Publication No. 2020/0017114 A1 discloses a method/ at least one machine-readable storage medium with instructions stored thereon (See FIG. 7 & Para. 0049; automated driving system includes a memory), wherein the instructions are executable by a machine to cause the machine to: 
receive, at a first roadway system, a communication from a second roadway system over a wireless channel (See FIG. 7 & Para. 0056-0057; receiving data from the vehicle system by the automated driving system), wherein the communication comprises an identification of the second roadway system and description of a physical object within a driving environment (See Para. 0074; identify failures using one or more interfaces of the automated driving system interface that are configured to ensure against loss of communication); 
determine whether to initiate a remedial action based on the anomaly (See Para. 0078; accordingly, a safety companion subsystem may likewise access such hardware status data (at 1115) and determine (at 1120) malfunctions originating at the safety companion subsystem, which may jeopardize the safe operation of the system. Based on such malfunctions).
Note that the second closest prior art James et al., US Patent Application No. 10, 556, 600 B2 discloses determine characteristics of the physical object based on sensors of the first roadway system (See Para. 0030;  In one or more arrangements, the sensor system 120 can include one or more sonar sensors 125. “Sonar sensor” means any device, component and/or system that can detect, determine, assess, monitor, measure, quantify and/or sense something using at least in part sound waves. The one or more sonar sensors 125 can be configured to detect, determine, assess, monitor, measure, quantify and/or sense, directly or indirectly, the presence of one or more objects in the external environment of the autonomous vehicle 100, the position of each detected object relative to the autonomous vehicle 100, the distance between each detected object and the autonomous vehicle 100 in one or more directions (e.g. in the longitudinal direction 104, the lateral direction 106 and/or other direction(s)), the elevation of each detected object, the speed of each detected object, and/or the movement of each detected object).
Note that the third closest prior art Alvarez et al., US Patent Application Publication No. 2020/0023289 A1 discloses generate misbehavior data to describe the anomaly (See Para. 0059; In some implementations, the blockchain-based distributed data structure 700 may be dedicated to storing observations generated by computing systems implement autonomous driving environments and collected (e.g., within a given geographic domain or worldwide) in response to safety events).
16.	Thus, neither Santoni, Alvarez nor James, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Alvarez et al. 2020/0026289 A1 (Title: Distributed traffic safety consensus) (See FIG. 3 & Para. 0023-0024 & 0055-0058).
B.	Chang et al. 2019/0206258 A1 (Title: Augmented reality vehicle interfacing) (See FIG. 3 & Para. 0030 & 0070-0076).
C.	Konrardy et al. 10, 086, 782 B1 (Title: Autonomous vehicle damage and salvage assessment) (See FIG. 3 & Para. 0077 & 0100).
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469